Title: From George Washington to Major General William Heath, 21 December 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters Morris Town 21st Decemr 1779
        
        Inclosed you have the Copy of a Return which I received the 18th instant from Colo. Putnam, specifying the number of Men, drawn from each Regiment of the line, to compose his Regiment of Infantry, and the quantity of Cloathing furnished to each detachment. Colo. Putnam complains, with justice, of the partiality of the distribution referred to in the Return, as not bearing a due proportion to the quantity delivered to the state Cloathier at West point. The proportion observed then was as follows.
        ¾ the number of Coats—for the number of Men non Commd and privates borne upon the Muster Rolls and intitled to continental Cloathing.
        ¾ the Number of Vests ⅌ do
        ½ the Number of Breeches ⅌ do
        ⅓ the Number of Shirts ⅌ do
        ⅓ the Number of Hose ⅌ do
        792 Blankets to the whole line.
        The above was an equitable dividend of the Stock on hand, and, as the number of Men borne upon the Muster Rolls are

generally more than are present, it was imagined, that most of those for the War, and who had a length of time to serve, would be thereby furnished, at least, with Coats and Vests. By comparing Colo. Putnams return with the foregoing state, you will at once perceive how very far short, the detachments with the Infantry, fall of their proportions of Coats and Waistcoats particularly.
        I have to request you to make enquiry into this matter, and to desire, if any Cloathing is left in the hands of the sub and Regimental Cloathiers, that it may be sent to the Infantry—If there is none—they must account for the manner of disposal of what was delivered to them. The General Order, respecting the distribution, positively enjoined that regard should be had to length of service, wherefore, if the cloathing has been delivered out to those whose times of service were near expiring, to the detriment of the remainder, the commanding Officers of Regiments ought to be answerable.
        I shall be obliged to deliver a supply, from the Store here, to some of the Men who are absolutely in a manner naked, and should there be nothing in the hands of the sub or regimental Cloathiers, I must compleat the whole, out of what is barely sufficient for the Corps which have not yet been served with a single suit. I am with great Regard Dear Sir Your most obt Servt
        
          Go: Washington
        
      